Appeal from an award to claimant for 100 per cent loss of vision of right eye. Claimant was employed as a truck driver and loader by the sanitation, department of the city of New York. The Board has found that while he was engaged in the regular course of his employment, and while loading a barrel of ashes on a truck, a large cinder entered his right eye, resulting in the loss of vision in question. The objection of the appellant is that the award is contrary to the credible medical evidence and contrary to law, in that before the accident claimant was congenitally blind in his right eye. Before claimant was placed in the employment in question, he was subjected to a physical examination in the presence of a physician for the department, and the report of the examination showed practically normal vision. *738The evidence supports the findings of the Board. The award is sustained by the evidence. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.